Name: 2012/337/EU: Commission Implementing Decision of 22Ã June 2012 granting a derogation from Regulation (EU) NoÃ 1337/2011 of the European Parliament and of the Council concerning European statistics on permanent crops with regard to the Federal Republic of Germany and the French Republic (notified under document C(2012) 4132)
 Type: Decision_IMPL
 Subject Matter: cultivation of agricultural land;  Europe;  plant product;  farming systems;  economic analysis;  European Union law
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/94 COMMISSION IMPLEMENTING DECISION of 22 June 2012 granting a derogation from Regulation (EU) No 1337/2011 of the European Parliament and of the Council concerning European statistics on permanent crops with regard to the Federal Republic of Germany and the French Republic (notified under document C(2012) 4132) (Only the French and German texts are authentic) (2012/337/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) No 357/79 and Directive 2001/109/EC of the European Parliament and of the Council (1), and in particular Article 10(1) thereof, Having regard to the requests made by the Federal Republic of Germany and the French Republic, Whereas: (1) In accordance with Article 10 of Regulation (EU) No 1337/2011, where the application of this Regulation to the national statistical system of a Member State requires major adaptations and is likely to cause significant practical problems with regard to the permanent crops referred to in points (a) to (l) of Article 1(1), the Commission may grant Member States a derogation. (2) The Federal Republic of Germany and the French Republic have requested derogations from the application of Regulation (EU) No 1337/2011 in accordance with Article 10(2) thereof. (3) The information provided by the Federal Republic of Germany and the French Republic justifies granting those derogations. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany is granted derogation from its obligation to submit statistics on the permanent crops referred to in points (a) to (l) of Article 1(1) of Regulation (EU) No 1337/2011 until 31 December 2012. 2. The derogation is granted for the reference year 2012. Article 2 1. The French Republic is granted derogation from its obligation to submit statistics on olive trees until 31 December 2012. 2. The derogation is granted for the reference year 2012. Article 3 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 22 June 2012. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 347, 30.12.2011, p. 7.